Citation Nr: 1116727	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  09-35 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a lung disorder as a result of asbestos exposure and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel
INTRODUCTION

The Veteran had active service from October 1971 to October 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Board observes that the RO originally characterized the claim of service connection for a lung disorder as a claim of entitlement to service connection for chronic obstructive lung disease (previously evaluated as lung condition).  However, in light of the medical evidence submitted in support of his claim, the Board finds that the Veteran's claim should be more broadly characterized as entitlement to service connection for a lung disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

A hearing was held on October 28, 2010, in Louisville, Kentucky, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file.  After the hearing, the appellant submitted additional evidence to the Board, along with a written waiver of initial RO review of this evidence.  See 38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The March 1987, May 1990, and December 2006 rating decisions are final.  

3.  Some of the evidence received since the December 2006 rating decision, by itself or in conjunction with previously considered evidence, relates to an unsubstantiated fact necessary to substantiate the claim for service connection for a lung disorder.  

4.  Resolving the benefit of the doubt in favor of the Veteran, the pleural plaques of the lungs are etiologically related to the Veteran's exposure to asbestos during his period of active service.  

5.  A current lung disorder (other than pleural plaques of the lungs) is not shown to be due to either in-service asbestos exposure or to any other event or incident of the Veteran's period of active service.


CONCLUSIONS OF LAW

1.  The March 1987, May 1990, and December 2006 rating decisions are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103.

2.  Evidence received after the December 2006 rating decision is new and material and the claim for service connection for a lung disorder is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2010).

3.  Pleural plaques were incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2010).

 4.  A current lung disorder (other than pleural plaques of the lungs) was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the RO did provide the appellant with notice in October 2008, prior to the initial decision on the claim in January 2009.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the notice letter about the information and evidence that is necessary to reopen his previously denied claim.  Specifically, the October 2008 letter noted that the Veteran's claim for service connection for a lung disorder had been previously denied and informed him that new and material evidence was needed to reopen his claim.  The letter explained that new means that the evidence must be in existence and be submitted to VA for the first time.  It was also noted that the additional existing evidence must pertain to the reason the claim was previously denied in order to qualify as material.  The October 2008 letter stated that the Veteran's previous claim had been denied because the service records showed no treatment for any airway disease and no disease which could be associated with possible exposure to asbestos was noted on recent VA examination.   It was noted that evidence must be submitted that relates to that fact.  The letter also indicated that in order to establish entitlement to a reopened claim for service connection the evidence must show that the previously claimed disorder was incurred in or aggravated by his military service.  As such, the October 2008 letter essentially notified the Veteran to look to the bases for the previous denial to determine what evidence would be new and material to reopen the claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006) (law requires VA to look at the bases for the denial in the prior decision and to respond with notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial).  Additionally, the August 2009 statement of the case (SOC) notified the Veteran of the reasons for the denial of his application and, in so doing, informed him of the evidence that was needed to substantiate his claim.

In addition, the RO notified the Veteran in the notice letter about the information and evidence that VA will seek to provide.  In particular, the October 2008 letter indicated that reasonable efforts would be made to help him obtain evidence necessary to support his claim and that VA was requesting all records held by Federal agencies, including service treatment records, military records, and VA medical records.  The Veteran was also informed that a medical examination would be provided or that a medical opinion would be obtained if it was determined that such evidence was necessary to make a decision on his claim.  

The RO also informed the Veteran about the information and evidence that he was expected to provide.  Specifically, the October 2008 letter notified the Veteran that he must provide enough information about his records so that they could be requested from the agency or person that has them.  In addition, the letter stated that it was the Veteran's responsibility to ensure that VA receives all requested records that are not in the possession of a Federal department or agency.

Finally, the October 2008 letter also notified the Veteran regarding the assignment of effective dates and disability ratings.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473.  Therefore, all notification requirements have been met.  

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim, including VA treatment records and personnel records.  The Board recognizes the Veteran's September 2009 statement wherein he requested that the RO obtain USS OUELLET's records of maintenance to show that he worked on pipes that were outfitted with asbestos.  However, as discussed in detail below, the Board has conceded the Veteran's exposure to asbestos and, therefore, a remand to obtain any additional records would not result in any benefit to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

In addition, the Veteran was afforded VA examinations in August 2006 and August 2009.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiners reviewed the claims file, performed physical examinations of the Veteran, and provided medical opinions with supporting rationale.  The Board recognizes that the examiners did not broadly address whether the Veteran's current lung disorder is directly related to active service.  Indeed, the examiners only opined as to whether the Veteran's lung disorder was related to in-service exposure to asbestos.  However, the Board finds that the examinations are adequate.  Although the examiners did not provide an opinion as to whether the Veteran's lung disorder was related to active service (other than exposure to asbestos), the examiners opined that the Veteran's lung disorder was related to his decades long history of smoking.  Therefore, the Board finds that a remand for another opinion is not required as the examiners provided an etiological explanation for the Veteran's lung disorder.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

New and Material Evidence

The Veteran's claim for service connection for a lung disorder was first denied by a March 1987 rating decision.  The Veteran was provided notification of the decision and his appellate and procedural rights and did not appeal the decision.  Thus, the March 1987 rating decision became final.  See 38 C.F.R. § 20.1103.  Thereafter, the decisions in May 1990 and December 2006 continued the denial of service connection as no new and material evidence had been presented to reopen the claim.  The Veteran was notified of the decisions and his appellate and procedural rights and did not appeal the decisions.  Therefore, the decisions became final.  38 C.F.R. § 20.1103.

The Veteran submitted a petition to reopen his claim for entitlement to a lung disorder in October 2008.  

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 66 Fed. Reg. 45,628, 45,630 (August 29, 2001).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that the original March 1987 rating decision and May 1990 rating decision adjudicated the Veteran's claim as entitlement to service connection for a lung condition.  In December 2006, the RO denied reopening the Veteran's claim and listed the issue on appeal as entitlement to service connection for chronic obstructive lung disease (previously characterized as lung condition).  However, in the December 2006 rating decision, the RO considered all pertinent diagnoses with respect to the Veteran's lungs.  The Court has held that claims based on separate and distinctly diagnosed conditions must be considered separate and distinct claims, and that the factual basis of a claim for the purpose of determining whether it was adjudicated in a final decision is the Veteran's disease or injury rather than the symptoms of the Veteran's disease or injury.  See Ephraim v. Brown, 82 F.3d 399 (1996); Boggs v. Peake, 520 F.3d 1330 (2008).  At the same time, the Court recently held that in determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries" or whether it is evidence tending to substantiate an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199 (2009).  In Velez, the Court determined that a previous decision of the RO had explicitly considered whether the appellant had any diagnosed psychiatric condition that could be related to service.  The Court found that "any" psychiatric condition included a psychological nervous condition.  The Board finds that the facts of this case are similar to those of Velez.  Here, although the December 2006 rating decision listed the issue as entitlement to service connection for chronic obstructive lung disease, the rating decision did not limit the Veteran's claim of service connection to a particular diagnosis and, therefore, any "new" diagnosis does not introduce a new claim based on a distinctly diagnosed condition from the claim for service connection for a lung disorder.  The Board finds that under Velez, the denial of service connection in the December 2006 rating decision was broad enough to encompass any lung disorder related to service.  Thus, the Veteran's current claim for entitlement to service connection for a lung disorder constitutes the same claim that was denied by the March 1987, May 1990, and December 2006 rating decisions.   

The evidence on file at the time of the December 2006 rating decision included the VA treatment records, the August 2006 VA examination report, the Veteran's statements, and service treatment records.  The RO denied reopening the Veteran's claim as no new and material evidence had been presented.  The RO stated that the Veteran's lung disorder did not result from asbestos exposure in this case because etiology was shown to be from tobacco use.  

The evidence associated with the claims file subsequent to the December 2006 rating decision includes VA treatment records, personnel records, and the Veteran's statements and hearing testimony.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the December 2006 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for a lung disorder.  In particular, the Board finds that the December 2007 VA treatment record is new and material.  The December 2007 VA treatment record noted a diagnosis of COPD - asbestosis.  The VA treatment record is "new" to the claims file as it was not before the RO at the time of the December 2006 rating decision.  The VA treatment record is "material" as the December 2006 rating decision specifically noted that there was no evidence of an asbestos-related disease.  As noted above, evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  The Board notes that in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  The Board finds that the December 2007 VA treatment record relates to an unsubstantiated element, i.e., whether he has an asbestos-related lung disorder.  The December 2007 VA treatment record is presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Furthermore, the Board finds that the new evidence raises a reasonable possibility of substantiating the claim.  See Shade.  Therefore, the December 2007 VA treatment record is found to be new and material evidence and the Veteran's request to reopen the claim for service connection for a lung disorder must be granted.  

The Board finds that there is no prejudice to the appellant by the Board proceeding to address the merits of the claim.  As discussed above, VA has already met all notice and assistance obligations to the appellant.  Moreover, the Veteran has been offered the opportunity to submit evidence and argument on the merits of the issue on appeal, and he has done so.  See Bernard v. Brown, 4 Vet. App. 384, 392- 94 (1993).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Service Connection based on tobacco use

Notwithstanding any other provision of law, for claims filed after June 9, 1998, a Veteran's disability or death shall not be considered to have resulted from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service on the basis that it resulted from an injury or disease attributable to the use of tobacco products by the Veteran during the Veteran's service.  38 U.S.C.A. § 1103(a) (West 2002); 38 C.F.R. § 3.300(a) (2010).  This provision of law does not preclude the establishment of service connection for a disability or death from a disease or injury which is otherwise shown to have been incurred or aggravated in military service, naval, or air service or which became manifest to a requisite degree of disability during any applicable presumptive period.  38 U.S.C.A. § 1103(b) (West 2002); 38 C.F.R. § 3.300(b) (2010).

In this case, the Veteran filed his application to reopen his claim for service connection in 2008.  The Board is bound by the laws enacted by Congress, and in the present case, there is simply no legal basis to award entitlement to service connection for a lung disorder as secondary to tobacco use in service.  Accordingly, to extent that any of the Veteran's lung disorder was due to tobacco use, the claim for entitlement to service connection must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (in cases where the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).

Nevertheless, the Board notes that 38 U.S.C.A. § 1103(b) and 38 C.F.R. § 3.300(b) do not prohibit service connection for disability or death from a disease or injury which is otherwise shown to have been incurred in or aggravated by active service, or which became manifest to the requisite degree of disability during any applicable presumptive period specified.  Accordingly, the Board will consider other bases under which the Veteran may establish service connection for a lung disorder.  

Direct Service Connection based on Asbestos Exposure in Service

In this case, the Veteran seeks service connection for a lung disorder, which he claims is a result of exposure to asbestos during service.  There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestosis or other asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (hereinafter "M21-1MR").  Also, an opinion by VA's Office of General Counsel discusses the development of asbestos claims.  VAOPGCPREC 4-00.

Paragraph (a) lists common materials that may contain asbestos including steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Paragraph (b) in essence acknowledges that inhalation of asbestos fibers can result in fibrosis, the most commonly occurring of which is interstitial pulmonary fibrosis or asbestosis.  Inhaling asbestos fibers can also lead to pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Paragraph (c) notes as important that all persons with significant asbestosis develop cor pulmonale, heart disease secondary to disease of the lung or its blood vessels, and those who do not die from cancer often die from heart failure secondary to cor pulmonale.  Also of significance is that disease-causing exposure to asbestos may be brief, and/or indirect.  Paragraph (f) indicates that some of the major occupations involving exposure to asbestos include mining; milling; work in shipyards; insulation work; demolition of old buildings; carpentry and construction; manufacture and servicing of friction products, such as clutch facings and brake linings; and manufacture and installation of products, such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.

VA has acknowledged a relationship exists between asbestos exposure and the development of certain diseases, which may occur 10 to 45 years after exposure.  See M 21-1MR.  When considering VA compensation claims, rating boards have the responsibility of ascertaining whether or not military records demonstrate evidence of asbestos exposure in service and of ensuring that development is accomplished to ascertain whether or not there was pre-service and/or post-service evidence of occupational or other asbestos exposure.  A determination must then be made as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information noted above.

The Manual goes on to say that the clinical diagnosis of asbestosis requires a history of asbestos exposure and radiographic evidence of parenchymal lung disease.  It should be noted that the pertinent parts of the Manual guidelines of service connection in asbestos-related cases are not substantive rules, and there is no presumption that a Veteran was exposed to asbestos in-service.  Dyment v. West, 13 Vet. App. 141, 145 (1999), aff'd, Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

The Veteran contends that his current lung disorder is related to exposure to asbestos during his period of active service.  In an October 1978 statement, the Veteran explained that he was exposed to asbestos in the boiler room during service and that may have caused lung problems.  During his October 2010 hearing, the Veteran testified that he was a boiler technician and worked to dismantle the whole boiler room and that the machinery was covered with asbestos.  He stated that he was not given any protective gear.  The Veteran's DD Form 214 shows that the Veteran served in the United States Navy from October 1971 to October 1975 and served on the USS OUELLET.  The personnel records show that the Veteran performed maintenance on a boiler.  Although there is no official documentation showing that the Veteran was exposed to asbestos, the Board finds that the Veteran is competent and credible to describe his experience working in the boiler room on the USS OUELLET.  In addition, the VA adjudication manual noted that common materials that may contain asbestos includes pipes for heating units and boilers.  Thus, the Board finds that the Veteran was exposed to asbestos during his period of active service.  See generally, VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

However, even assuming that the Veteran was exposed to asbestos during his period of service, the evidence must show that the Veteran has an asbestos related lung disorder.  

The Veteran was afforded a general VA medical examination in April 1991 that noted a history of shortness of breath, questionable asbestos exposure.  The accompanying radiology report noted the Veteran's history of exposure to asbestos but noted that there was no active disease.  The August 2005 VA treatment record noted the Veteran was a smoker with asbestos exposure and that he had reactive airway disease/asthma/bronchitis.  

The Veteran was afforded a VA examination in August 2006.  The examiner noted that a pulmonary function test dated in July 2006 showed moderate obstructive defect.  A CT chest scan of November 2005 showed small pleural plaques bilateral consistent with history of asbestos exposure but no parenchymal disease that would suggest asbestosis.  It was noted that there was no mention of any lung disease on military separation physical.  The examiner noted that the Veteran had a diagnosis of chronic obstructive pulmonary disease (COPD) and that the etiology was cigarette smoking.  The Veteran was also diagnosed with pleural plaques due to exposure to asbestos.  The examiner stated that the Veteran's current lung condition was not caused by or a result of exposure to asbestos.  The examiner explained that the abnormal pulmonary function tests showed obstructive defect consistent with history of cigarette smoking and there was no parenchymal disease due to asbestos.  It was noted that literature was reviewed which noted that pleural plaques do not cause wheezing, shortness of breath, or cough.  The examiner explained that the Veteran had COPD which was due to a long history of smoking.  His symptoms of chronic cough, shortness of breath, and wheezing were due to obstructive lung disease (and to smoking) and were not due to exposure to asbestos.  The CT chest scan in November 2005 shows that the Veteran had pleural plaques consistent with exposure to asbestos and no parenchymal disease.  This was the first evidence of respiratory effect to exposure to asbestos.  The pleural plaques did not contribute to shortness of breath, chronic cough, or wheezing.  

A November 2007 CT scan showed that the Veteran's pleural plaques were stable, some of which were calcified.  There was a stable low attenuation lesion in the left hepatic lobe.    

The Veteran was afforded another VA examination in August 2009.  The Veteran reported that he served in the Navy from 1971 to 1975.  He reported that he was a boiler technician in the Navy and exposed to asbestos through his Navy service.  In 1973, he was told he had chronic bronchitis after he could not blow out a match.  No treatment was given.  He had persistent problems breathing.  About a year ago, he began using an inhaler.  The examiner provided diagnoses of moderate obstructive lung disease (stage II) with significant response to bronchodilators and normal diffusion, stable pleural plaques.  The examiner opined that asbestosis was not caused by or a result of exposure to asbestos while in the navy.  The examiner noted that the spectrum of pulmonary disorders associated with asbestos exposure includes:  asbestosis, pleural disease (focal and diffuse benign pleural plaques) and malignancies.  The Veteran had a history of exposure to asbestos, but he became symptomatic two years following his initial exposure.  Most patients remain asymptomatic for at least 20 to 30 years after the initial exposure.  According to an up to date review, "The earliest symptom of asbestosis is usually the insidious onset of breathlessness with exertion.  Dyspnea commonly progresses inexorably even in the absence of further asbestos exposure.  Cough, sputum production, and wheezing are unusual; if present, these symptoms tend to be a consequence of cigarette smoking rather than asbestos-induced lung disease.  As asbestosis progresses, patients may develop bibasilar, fine end-inspiratory crackles (32 to 64 percent) and clubbing (32 to 42 percent)."  The Veteran's symptoms were not consistent with asbestos exposure, but with a 38 year history of smoking 3 packs of cigarettes per day.  On examination, he had wheezing and no crackles or clubbing.  In addition, the pulmonary function tests were not consistent with those found with asbestosis.  Asbestosis results in reduced lung volumes and the Veteran's were grossly normal.  Asbestosis results in diminished single breath diffusion and his was normal.  Asbestosis results in decreased pulmonary compliance and his was normal.  Asbestosis has an absence of airflow obstruction by spirometry and his shows a moderate obstruction.  The Veteran's pulmonary function test findings were not consistent with asbestosis, but with COPD caused by a 38 year history of three packs per day of smoking.  The Veteran's CT scan of his chest shows stable pleural disease with diffuse benign plaques with no parenchymal disease, as would be seen with asbestosis.  Therefore, it was the examiner's opinion that the Veteran did have a known exposure to asbestos and evidence of benign pleural plaques due to the exposure on CT scan, but he did not have any evidence of asbestosis at this time.  The examiner opined that the Veteran's symptoms and findings on his pulmonary function tests (moderate obstructive lung disease) was due to his 38 year history of 3 packs per day cigarette smoking and not caused by or a result of asbestos exposure while in the Navy.  

The June 2010 CT scan of the chest shows that the Veteran had a sub-5 mm pulmonary nodule in the left upper lobe which demonstrated no change since November 2007, likely representing old granulomatous disease.  A January 2011 CT scan of the chest showed scattered small areas of pleural plaques bilaterally with no evidence of pulmonary fibrosis and no evidence of bronchiectasis and no pleural pericardial effusions identified.    

In reviewing the medical evidence of record, the Board recognizes that the Veteran has been diagnosed with pleural plaques consistent with asbestos exposure.  The August 2006 VA examiner explained that the Veteran's pleural plaques were asymptomatic and did not contribute to his symptoms of shortness of breath, chronic cough, or wheezing.  However, the record is unclear as to whether the Veteran's pleural plaquing may become symptomatic in the future.  Although the Veteran's pleural plaques do not currently result in any symptoms, the issue of the existence of symptoms is a matter related to rating the Veteran's disability, not whether the Veteran is entitled to service connection.  Thus, as the Veteran was exposed to asbestos during his period of active service and the medical evidence shows that the Veteran has pleural plaques due to asbestos exposure, the Board will resolve the benefit of the doubt in favor of the Veteran and grant service connection for pleural plaques.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

On the other hand, the Board finds that service connection for a lung disorder as a result of asbestos exposure (other than pleural plaques) is not warranted.  The Board recognizes that the December 2007 VA treatment record noted an assessment of asbestosis.  However, the examining physician did not provide any supporting rationale for the assessment and did not point to any clinical evidence to support the diagnosis of asbestosis.  The Court has held that a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  See also Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  Here, the Board finds that the most competent and persuasive evidence shows that the Veteran does not have an asbestos-related lung disorder.  

In this regard, the Veteran was afforded two VA examinations in connection with his claim for service connection.  The August 2006 and August 2009 VA examiners noted that the Veteran did not have asbestosis or parenchymal disease due to asbestos.  In fact, the August 2009 VA examiner specifically reviewed medical literature with respect to asbestosis and noted that the Veteran's symptoms did not correlate with a diagnosis of asbestosis.  The August 2009 VA examiner specifically noted that the Veteran's current lung disorder was related to his smoking, not to his in-service asbestos exposure.  In addition, the August 2009 VA examination report is highly probative because the examiner reviewed the medical evidence of record and cited to pertinent medical literature in the provided opinion.  As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).  As the VA examiners' opinions were based upon reviews of the claims file and complete rationales for the opinions, the Board finds that the VA examiners' opinions are entitled to the most weight regarding whether the Veteran has an asbestos-related lung disorder.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the Board finds that the service connection is not warranted for a lung disorder based on asbestos exposure.  

In making the above determination, the Board has considered the Veteran's assertions that he has an asbestos-related lung disorder.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  However, the Veteran as a lay person is not competent to testify that his current lung disorder was caused by his active service, to include exposure to asbestos.  Concerning this, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  However, in this case, the Veteran is not providing statements related to the diagnosis of a simple disorder or about symptomatology but is instead rendering an opinion as to whether his lung disorder is related to asbestos exposure.   
Unlike the varicose veins in Barr or dislocated shoulder in Jandreau, a lung disorder is not a condition capable of lay diagnosis, nor is it the type of condition that can be causally related to military service without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  In this regard, the onset and diagnosis of a lung disorder requires medical testing and the cause of the disease is a matter of medical complexity.  Thus, the Board concludes that, although the Veteran is competent to report symptoms he experienced while in service and after service, and his exposure to asbestos, his statements as to the cause and diagnosis of his current lung disorder do not constitute competent evidence.  As a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding such matters.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that matters involving special experience or special knowledge require the opinions of witnesses skilled in that particular science, art, or trade).  Therefore, the Veteran's statements regarding the etiology and diagnosis of his lung disorder in this case do not constitute competent medical evidence on which the Board can make a service connection determination.

The Board finds that the preponderance of the evidence is against the claim for service connection for a lung disorder based on asbestos exposure (other than pleural plaques), and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Direct Service Connection based on a Disease or Injury in Service other than Asbestos Exposure 

The Board also finds that service connection has not been established for a lung disorder on a direct basis.  

The Veteran has stated that he was told that he had bronchitis during his period of active service.  The September 1975 separation examination report found his lungs to be normal and did not reveal any complaints or symptoms related to the Veteran's lungs.  In the accompanying report of medical history, the Veteran checked yes as to whether he experienced any shortness of breath.   
Years after separation from service, the Veteran filed a claim for service connection for lung problems in 1986.  The February 1987 general medical examination report shows that the Veteran reported that he had problems with his lungs.  The Veteran stated that he smoked two packs of cigarettes per day and had smoked since he was 18 years old but he denied any cigarette cough.  On examination, the chest was bilaterally symmetrical.  The lungs were clear to percussion and auscultation.  There were no rhonchi or wheezes.  The diagnosis was listed as alleged lung condition secondary to asbestos exposure, not found; see pulmonary function and x-ray.  In this respect, the February 1987 radiologic report shows that the Veteran had a normal CT scan of the chest.  However, a February 1987 pulmonary function test showed that the Veteran had good patient effort but that he had early small airways disease.  

The Veteran was afforded a general VA medical examination in April 1991.  The Veteran reported being short of breath in 1971 and that it was a gradual onset, usually worse after exercise or work.  The Veteran does smoke about 2 to 2 and 1/2 packs per day and smoked for about 20 years.  He also claimed asbestos exposure from 1971 to 1975 and felt that his shortness of breath was directly related to his job at this time.  The Veteran's chest was bilaterally symmetrical chest excursion and expansion with deep inspiration.  The lungs were clear to auscultation, anteriorly, posteriorly, and laterally bilaterally.  The diagnosis was listed as history of shortness of breath, questionable asbestos exposure.  

The April 1991 radiology report shows that the Veteran's CT scan was normal and there was no active disease.  

The VA treatment records beginning in the 2000s reveal assessments of bronchitis, asthma, reactive airway disease, and COPD.  

As noted previously, the Veteran was afforded VA examinations in August 2006 and August 2009.  The August 2006 examiner reviewed the claims file, including the VA treatment records, and diagnosed the Veteran with COPD.  The examiner stated that the etiology was cigarette smoking.  The examiner noted that the abnormal pulmonary function tests showed obstructive defect consistent with a history of cigarette smoking.   The August 2009 examiner provided a diagnosis of moderate obstructive lung disease (stage II) with significant response to bronchodilators and normal diffusion.  The examiner noted that the Veteran's pulmonary function test findings were consistent with COPD caused by a 38 year history of three packs per day of smoking.  The examiner opined that his symptoms and findings on his pulmonary function tests (moderate obstructive lung disease) was due to his 38 year history of 3 packs per day cigarette smoking.  

The June 2010 radiologic report shows that a CT scan was performed which included comparison to an earlier CT scan completed in November 2007.    It was noted that the Veteran had a sub-5 mm pulmonary nodule in the left upper lobe which demonstrated no change since November 2007 likely representing old granulomatous disease.  

In reviewing the aforementioned evidence of record, the Board finds that the most competent and persuasive evidence weighs against finding that the Veteran's current lung disorder is related to active service.  The Board acknowledges that the VA treatment records include assessments of asthma, bronchitis, and evidence of a 5 mm pulmonary nodule in the left upper lobe which has existed prior to November 2007.  However, the August 2006 and August 2009 VA examiners reviewed the claims file including the CT scans and VA treatment records, examined the Veteran, and provided a diagnosis of COPD/moderate obstructive lung disease based on the clinical findings.  The examiners opined that the Veteran's lung disorder was caused by his smoking and did not relate the Veteran's current lung disorder to active service.  The Board finds that the VA examiners' opinions are the most persuasive evidence of record with respect to the diagnosis and etiology of the Veteran's current lung disorder because the examiners performed an examination of the Veteran, reviewed the claims file, and provided opinions with supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (noting that it is what an examiner learns from the claims file for use in forming the expert opinion that matters and that, when the Board uses facts obtained from one opinion over another, it is incumbent upon the Board to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment).  Therefore, the Board finds that service connection is not warranted for a lung disorder.  

In making the above determination, the Board has considered the Veteran's assertions that he has a current lung disorder that is related to active service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  However, the Veteran as a lay person is not competent to testify that his current lung disorder was caused by his active service.  Concerning this, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

Unlike the varicose veins in Barr or dislocated shoulder in Jandreau, a lung disorder is not a condition capable of lay diagnosis, nor is it the type of condition that can be causally related to military service without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  In this regard, the onset and diagnosis of a lung disorder requires medical testing and the cause of the disease is a matter of medical complexity.  Thus, the Board concludes that, although the Veteran is competent to report symptoms he experienced while in service and after service, his statements as to the cause of his current lung disorder do not constitute competent evidence.  As a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding such matters.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that matters involving special experience or special knowledge require the opinions of witnesses skilled in that particular science, art, or trade).  Moreover, the Veteran's mere conclusory statements are not as persuasive as those of the August 2006 and August 2009 VA examiners who have medical expertise and provided supporting rationale for the provided medical opinions including references to medical literature.  

To the extent that the Veteran has attested to having chronic/continuous symptomatology of a lung disorder since service, the Board acknowledges that the Veteran can attest to experiencing shortness of breath since service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board does not question the competency and credibility of the Veteran with respect to his reports of a gradual onset of breathing difficulty since his period of active service.  Although the medical evidence demonstrates that the Veteran has reported a long history of shortness of breath, the Board attributes more value to that of the competent medical evidence of record.  The record shows, and the Veteran does not dispute, that he has a decades long history of smoking approximately 2 to 3 packs of cigarettes per day.  Indeed, in the February 1987 general medical examination report, the Veteran reported that he had smoked since he was 18 years old - prior to his period of active service.  The August 2006 and August 2009 VA examiners examined the Veteran, reviewed the claims file, and opined that the Veteran's current lung disorder was due to the Veteran's smoking.  Thus, although the Veteran may have experienced symptoms of his lung disorder since service, these symptoms have been attributed to his smoking history and his lung disorder has not been related to his period of active service.  Therefore, the Board finds that service connection based on continuity of symptomatology is not warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a lung disorder is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

New and material evidence having been received, the claim for service connection for a lung disorder in general is reopened, and to this extent only, the appeal for service connection for a lung disorder in general is granted.

Entitlement to service connection for pleural plaques of the lungs, specifically, but not for any other lung disorder, is granted.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


